Citation Nr: 9917470	
Decision Date: 06/24/99    Archive Date: 06/29/99

DOCKET NO.  97-18 631	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.  Entitlement to an increased evaluation for service-
connected hypertension, currently rated as 20 percent 
disabling.

2.  Entitlement to an increased evaluation for a service-
connected scar of the left leg, residual of a shell fragment 
wound, currently rated as 10 percent disabling.

3.  Entitlement to an increased evaluation for a service-
connected scar of the left thigh, residual of a shell 
fragment wound, currently rated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The appellant


ATTORNEY FOR THE BOARD

Bernard T. DoMinh, Counsel


INTRODUCTION

The veteran served on active duty from March 1970 to January 
1972.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from an August 1995 rating decision by the 
Columbia, South Carolina, Regional Office (RO) of the 
Department of Veterans Affairs (VA), which denied the 
veteran's claims for increased evaluations for service-
connected hypertension (currently rated as 20 percent 
disabling) and service connected scars of his left leg and 
left thigh, residuals of a shell fragment wound (each 
currently rated as 10 percent disabling).  

At an August 1998 RO hearing before a traveling Board Member, 
the veteran withdrew his appeal of a March 1997 RO decision 
which denied his claims of service connection for soft tissue 
sarcoma of the left leg and thigh, prostate cancer and 
prostate problems, a skin condition of his face, and keloids 
on the back of his neck, all of which he had alleged to have 
been due to exposure to chemical herbicides. 


REMAND

The veteran's claims of entitlement to increased evaluations 
for hypertension and scars of his left leg and thigh are 
well grounded in that they are not inherently implausible.  
38 U.S.C.A. § 5107(a) (West 1991 & Supp. 1999); Proscelle v. 
Derwinski, 2 Vet. App. 629 (1992).  VA therefore has a duty 
to assist him in developing the facts pertinent to his 
claims.  38 C.F.R. § 3.159 (1998); Littke v. Derwinski, 1 
Vet. App. 90 (1990).

A review of the medical evidence shows that the most recent 
VA examinations of record which evaluated the veteran's 
hypertension and shell fragment wound scars were conducted 
in December 1993.  The findings of this examination 
supported the conclusions of a March 1994 RO rating 
decision, in which the evaluation for hypertension was 
increased from 10 percent to 20 percent, and the evaluation 
for the left thigh scar was increased from noncompensable to 
10 percent.  (The service-connected left leg scar had 
already been rated as 10 percent disabling effective from 
1972.)  Thereafter, the file contains only VA medical 
records, dated from 1995 to 1996, which show that the 
veteran received treatment for hypertension.  

The duty to assist the veteran in developing his well-
grounded claims includes that he be provided with a thorough 
and contemporaneous medical examination of his hypertension 
and scars to assess the present level of impairment caused 
by his service-connected disabilities, with the records of 
his prior medical treatment taken into consideration by the 
examiners so that the evaluation of each of his disabilities 
will be a fully informed one.  See  38 U.S.C.A. § 5107(a); 
38 C.F.R. §§ 3.103(a), 3.159 (1998); Green v. Derwinski, 1 
Vet. App. 121 (1991); Weggenmann v. Brown, 5 Vet. App. 281 
(1993).  As the latest VA examinations of his scars and 
hypertension associated with his file are over 5 years old, 
a remand is warranted so that he may be scheduled for a 
current clinical evaluation.   

Moreover, the veteran complains of weakness, stiffness and 
neurological symptoms which he attributes to his in-service 
wounds.  These assertions should be evaluated by a 
physician.  If there are joint problems attributable to the 
scar or to the gunshot wound residuals, the actual and 
functional impairment must be determined.  Medical 
determinations should be made during the course of the 
examination regarding whether any scar causes actual or 
functional limitation of use of a joint.  See DeLuca v. 
Brown, 8 Vet. App. 202 (1995).  

The August 1995 RO decision currently on appeal rated the 
veteran's hypertension under the schedular criteria for 
rating diseases of the cardiovascular system as contained in 
38 C.F.R. § 4.104, Diagnostic Code 7101.  However, in the 
course of this appeal, the aforementioned rating schedule was 
changed on January 12, 1998.  A review of the veteran's 
claims folder indicates that the provisions of the new rating 
schedule have not been considered by the RO.  In view of the 
relevant regulatory changes which occurred in the course of 
the veteran's appeal, the RO should also consider the 
applicability of the provisions of the new ratings schedule 
for evaluating diseases of the cardiovascular system.  The 
version of the regulations which are most favorable to the 
veteran's claim, whether they be from the old ratings 
schedule or from the newly promulgated one, must be applied.  
See Karnas v. Derwinski, 1 Vet. App 308 (1991).  This remand 
will also allow the RO, as an agency of original 
jurisdiction, the opportunity to apply the new rating 
criteria in the first instance before the Board reviews the 
case, thus avoiding prejudice of the claim and preserving the 
veteran's right to appellate due process (See Bernard v. 
Brown, 4 Vet. App. 384 (1993).

Moreover, the veteran is alleging that he has heart disease 
as a manifestation of service connected hypertension, and 
that he should be rated under the criteria for heart disease.  
The RO should formally address the issue of whether heart 
disease is present and whether it is a manifestation of the 
service connected disability.  An examination should be order 
to render this determination.

For the reasons stated above, the Board finds that further 
development of the case is required.  Accordingly, the case 
is REMANDED to the RO for the following actions:

1. The RO should contact the veteran and 
request that he provide identifying 
information regarding where and from 
whom he received treatment for 
hypertension and alleged heart disease 
and for complaints relating to his left 
leg and left thigh scars, residuals of a 
shell fragment wound, whether the 
medical care provider is VA or private, 
and the address of the treating 
physician(s).  The RO should obtain a 
signed waiver (where necessary) for the 
release of these records to VA.  The RO 
should then contact the physician(s) and 
request copies of the veteran's medical 
records not already on file and 
associate them with the record evidence 
in the appellant's claims file, pursuant 
to the provisions of 38 C.F.R. § 3.159 
(1998).

2.  Following completion of the above 
action, the veteran should be afforded a 
VA surgical examination to determine the 
current level of impairment caused by his 
service-connected left leg and left thigh 
scars, residuals of shell fragment 
wounds.  The claims folder must be made 
available to the examiner prior to the 
examination.  All indicated tests must be 
performed.

(a)  The examiner should consider 
whether or not the veteran's left 
leg and thigh scars, residuals of 
shell fragment wounds, are 
disfiguring, tender and painful on 
objective demonstration, and/or 
poorly nourished and subject to 
repeated ulceration.  The examiner 
should also determine whether or not 
the scars adhere to the underlying 
tissues of the left lower extremity 
or whether they cause limitation of 
function of any joint.  All clinical 
observations pertaining to the 
aforementioned scars should be 
recorded in the examination report, 
to include a description of the size 
and location of the scars.  The 
examiner should also note whether 
there is any muscle impairment due 
to the service connected wounds.  If 
so, the muscle affected, all 
manifestations of impairment and the 
severity of the muscle impairment 
should be discussed.

(b)  If the scars or shell fragment 
wound residuals cause limitation of 
function of a joint, the examiner 
should indicate the range of motion 
in degrees of each affected 
joint(s).  She or he should also 
state the normal range of motion of 
each affected joint(s) in degrees.  
The examiner should note whether any 
disability of a joint caused by the 
service connected scar wounds cause 
weakened movement, excess 
fatigability, or incoordination; 
and, if feasible, this determination 
should be expressed in terms of the 
degree of additional range of motion 
loss or ankylosis due to any 
weakened movement, excess 
fatigability, or incoordination.  
The examiner should also be asked to 
express an opinion on whether pain 
attributable to a joint affected by 
the service connected disability 
could significantly limit functional 
ability during flare-ups or when the 
joint is used repeatedly over time.  
This determination should also, if 
feasible, be portrayed in terms of 
the degree of additional range of 
motion loss or ankylosis due to pain 
on use or during flare-ups.  Each 
affected joint should be discussed 
separately.  If the examiner is 
unable to make such a determination, 
it should be so indicated on the 
record.  

3.  The veteran should be afforded a 
special neurological examination to 
determine if the service connected shell 
fragment wounds have resulted in 
neurological impairment.  If so, all 
nerves affected should be identified, 
and the manifestations and severity and 
each affected nerve should be discussed.  
The claims folder must be made available 
to the examiner prior to the 
examination, and all indicated tests 
should be accomplished.

4.  The veteran should be afforded a VA 
cardiovascular examination to evaluate 
his service-connected hypertension.  The 
claims folder must be provided to the 
examiner, and all indicated tests and 
studies must be accomplished.  The 
examiner must be provided with the 
revised criteria for evaluating 
hypertensive and arteriosclerotic heart 
disease.  All indicated tests deemed 
appropriate should be performed.  The 
claims folder must be made available to 
the examiner for review before the 
examination.  The examiner should 
determine the veteran's blood pressure 
reading.  The examiner should also 
determine if the veteran has heart 
disease; and, if so, the severity 
thereof should be determined.  If heart 
disease attributable to the service 
connected hypertension is present, the 
examiner should review the new and old 
rating criteria for cardiovascular 
diseases as contained in 38 C.F.R. § 
4.104 and state the examination findings 
in terms consistent with the new rating 
criteria.

5.  Thereafter, the RO should take 
adjudicatory action on the veteran's 
claim for a rating award in excess of 20 
percent for his service-connected 
hypertension.  The old ratings schedule, 
as well as the provisions of the new 
regulations and ratings criteria for 
assessing diseases of the cardiovascular 
system as contained in 38 C.F.R. § 4.104, 
Diagnostic Code 7101 as implemented on 
December 12, 1998, must be considered and 
the version of the regulations which are 
most favorable to the veteran's claims 
must be applied.  See Karnas v. 
Derwinski, 1 Vet. App 308 (1991).  The RO 
should also adjudicate the issue of 
whether the veteran has heart disease as 
a manifestation of service connected 
hypertension.  If this latter issue is 
unfavorable to him, he should be provided 
with a supplemental statement of the case 
which discusses this issue and notified 
of the time limit to file a substantive 
appeal if he wishes the Board to address 
this matter.

The RO should also take adjudicatory 
action on the veteran's claims for rating 
awards in excess of 10 percent for each 
of his service-connected scars of his 
left leg and left thigh, residuals of 
shell fragment wounds.

6.  If any of the increased rating claims 
are denied, the veteran and his 
representative should be furnished a 
Supplemental Statement of the Case which, 
in addition to discussing the rating 
issues as they apply to his service-
connected left leg and left thigh scars, 
also includes full discussion of the old 
and new rating schedules used in the 
adjudication of the issue of entitlement 
to a rating in excess of 20 percent for 
the service-connected hypertension.  They 
should then be afforded a reasonable 
opportunity to respond.  If the veteran 
has different manifestations of the same 
disability, consideration should be given 
to whether separate ratings may be 
assigned.  

Thereafter, subject to current appellate procedures, the 
case should be returned to the Board for further appellate 
consideration, if appropriate.  The veteran need take no 
further action until he is informed, but he may furnish 
additional evidence and argument while the case is in remand 
status.  Quarles v. Derwinski, 3 Vet. App. 129, 141 (1992); 
Booth v. Brown, 8 Vet. App. 109 (1995).  The purposes of 
this remand are to develop the record and to afford the 
veteran due process of law.  The Board intimates no opinion, 
either legal or factual, as to the ultimate disposition 
warranted in this case.

The law requires full compliance with all orders in this 
remand.  Stegall v. West, 11 Vet. App. 268 (1998).  Although 
the instructions in this remand should be carried out in a 
logical chronological sequence, no instruction in this remand 
may be give a lower order of priority in terms of the 
necessity of carrying out the instruction completely.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims (known as the United States Court 
of Veterans Appeals prior to March 1, 1999) for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See The Veterans' Benefits Improvements 
Act of 1994, Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 
(1994), 38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.  




		
	Iris S. Sherman
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Veterans Appeals.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(1998).


